UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7122


OWEN D. LEAVITT,

                Petitioner - Appellant,

          v.

CARLTON B. JOYNER,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:15-cv-00038-FDW)


Submitted:   December 19, 2016               Decided:      January 5, 2017


Before NIEMEYER    and   KING,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Owen D. Leavitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Owen D. Leavitt seeks to appeal the district court’s orders

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition and

denying his Fed. R. Civ. P. 59(e) motion.                      These orders are not

appealable       unless        a   circuit       justice      or     judge      issues    a

certificate      of    appealability.            See    28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,     a   prisoner        satisfies     this    standard     by

demonstrating         that     reasonable        jurists     would       find   that     the

district       court’s    assessment       of    the     constitutional         claims    is

debatable      or     wrong.       Slack   v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Leavitt has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

deny Leavitt’s motion for appointment of counsel.                            We dispense

with oral argument because the facts and legal contentions are

                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3